The opinion of the court was delivered, January 30th 1868, by
Read, J.
Edith Jones, of Chester county, died .in the year 1866. She was the daughter of Phebe Jones, who was never married and who died before her daughter, leaving brothers and sisters or their descendants, and Edith died unmarried and without issue, and without heirs or any known kindred, unless the 3d section of the Act of 27th April 1855, Pamph. L. 368, brings the brothers and sisters of her mother or their descendants within the class of “heirs or known kindred.” This section gave capacity to the mother and child respectively to take and inherit from each other as next of kin and heirs, but it did not legitimate the child as was done by the Act of May 1857, Pamph. L. 507, in regard .to children born before the marriage of their parents. As the mother died first, her brothers and sisters were not made, by the act first named, the next of kin or heirs of the daughter who had no inheritable blood, except in relation to her mother, which died with the parent.
The words of the act are very special, confining its operation as regards the daughter to real and personal estate taken and inherited from the mother leaving all her property derived from any other source unaffected by the Act of 1855. The court below say, “ That no part of the fund for distribution, so far as appears, was derived by the deceased from her mother.”
“ And as respects said real or personal estate so taken and inherited,” says the section, “to transmit the same according to the intestate laws of this state.” “ We incline to the opinion,” say the court below, “ that this clause was inserted to express the absolute character of the estate which the mother and child were respectively to take, and possibly under the mistaken notion, that it was necessary to procure the further transmission of what might be so taken.”
. The court are probably right in this conjecture, but in any view of the case before us, we think Edith Jones died without heirs or *66any known kindred. The elaborate opinion of the learned judge in the court below renders it unnecessary to discuss this question at greater length.
The property having escheated to the Commonwealth the only remaining question is, have the proper proceedings been taken to vest the title to receive it in the state. An inquest had been held containing facts on its face contradicting the finding of the jury, and the court held that no one had presented themselves entitled to receive the fund from the administrators.
A second inquest was then held which'found that the estate of Edith Jones had escheated to the Commonwealth. Henry L. Grubb traversed the inquisition, and upon the trial the jury found a verdict for the plaintiff, the Commonwealth, and a judgment was entered accordingly that the estate had escheated. To this Mr. Grubb has taken a writ of error, and the only point presented for our consideration is the question already decided, the true construction of the Act of 1855.
The question of the regularity of these proceedings has not been pressed upon our attention, nor do we decide whether they are or not regular, hut as it is evidently the interest of all parties that the main and only real question should now be disposed of, the appeal is dismissed at the "cost of the appellant.
Judgment is affirmed.
Sharswood, J., filed a dissenting opinion.